           Case 4:19-cv-06013-JST Document 140 Filed 04/16/21 Page 1 of 7




     JEAN E. WILLIAMS,
 1
     Acting Assistant Attorney General
 2   SETH M. BARSKY, Section Chief
     MEREDITH L. FLAX, Assistant Section Chief
 3   COBY HOWELL, Senior Trial Attorney
     MICHAEL R. EITEL, Senior Trial Attorney
 4
     U.S. Department of Justice
 5   Environment & Natural Resources Division
     Wildlife & Marine Resources Section
 6   1000 S.W. Third Avenue
     Portland, OR 97204
 7
     Phone: (503) 727-1023
 8   Fax: (503) 727-1117
     Email: coby.howell@usdoj.gov
 9
     Attorneys for Federal Defendants
10

11
                                  UNITED STATES DISTRICT COURT
12
                        NORTHERN DISTRICT OF CALIFORNIA (Oakland)
13

14

15    STATE OF CALIFORNIA, ET AL.,                           Case. No. 4:19-cv-06013-JST
16                              Plaintiffs,                  JOINT STIPULATION TO
                                                             CONTINUE STAY OF
17                                                           PROCEEDINGS FOR 60 DAYS
                                        vs.
18                                                           AND [PROPOSED] ORDER
      HAALAND, ET AL.,
19
                                Federal Defendants.
20

21

22           Pursuant to Civil Local Rule 7-12 and 16-2, Federal Defendants and
23
     Plaintiffs in the three related cases of Center for Biological Diversity v. Haaland,
24
     No. 19-cv-05206, California v. Haaland, No. 19-cv-06013, and Animal Legal Def.
25

26   Fund v. Haaland, No. 19-cv-06812, stipulate to continue a stay of proceedings for 60

27   days. Intervenor-Defendants do not join in the stipulation, but do not oppose the

     Stipulated Motion to Continue Stay, 4:19-cv-06013-JST                                 1
           Case 4:19-cv-06013-JST Document 140 Filed 04/16/21 Page 2 of 7




     request for relief. In support of the joint stipulation, the Federal Defendants and
 1

 2   Plaintiffs set forth the following reasons:

 3
     1.      These related cases1 challenge three Endangered Species Act (“ESA”) final
 4
     rules promulgated by the U.S. Fish and Wildlife Service within the U.S.
 5

 6   Department of the Interior, two of which were jointly promulgated with the

 7   National Marine Fisheries Service within the National Oceanic and Atmospheric
 8   Administration, U.S. Department of Commerce. See 84 Fed. Reg. 45020 (Section 4
 9
     revisions); 84 Fed. Reg. 44753 (Section 4(d) revisions); and 84 Fed. Reg. 44976
10
     (Section 7(a)(2) revisions).
11

12   2.      On November 19, 2020, the Court entered an amended case management
13
     order. ECF 111. In accordance with that order, plaintiffs filed their motions for
14
     summary judgment on January 19, 2021. ECF 86; ECF 116; ECF 130.
15

16   3.      On January 20, 2021, President Biden issued an Executive Order entitled
17
     “Executive Order on Protecting Public Health and the Environment and Restoring
18
     Science to Tackle the Climate Crisis.” In conformance with the Executive Order,
19
     Federal Defendants are reviewing many rules promulgated in the last four years,
20

21   including the final rules at issue in this case.

22
     4.      On February 9, 2021, the Parties requested a stay of proceedings for 60 days
23
     to give appropriate officials adequate time to review the final rules and determine
24

25

26
     1On January 27, 2021, the Court related State of California v. Haaland, 21-cv-
     00440-JST (N.D. Cal.) with the above-related cases. ECF 136. Federal Defendants
27   and State-Plaintiffs in that case will be filing a similar stipulated motion.

     Stipulated Motion to Continue Stay, 4:19-cv-06013-JST                         2
            Case 4:19-cv-06013-JST Document 140 Filed 04/16/21 Page 3 of 7




     how they would like to proceed with this litigation. ECF 137. On February 16,
 1

 2   2021, the court granted the requested stay and vacated the existing deadlines. ECF

 3   139.
 4
     5.      Over the last 60 days, Federal Defendants have discussed internally how
 5

 6   they intend to proceed with the contested regulations. These discussions have been

 7   aided by the recent confirmations of the Secretaries of the Interior and Commerce.
 8   Based on those discussions, Federal Defendants informed Plaintiffs’ counsel that
 9
     they need additional time to address the contested regulations and this litigation.
10
     Federal Defendants intend to meet and confer with counsel for the parties
11

12   regarding these discussions and a path forward in this litigation within 21 days

13   from the date of filing this joint stipulation.
14
     6.      Plaintiffs have indicated that they do not oppose continuing a stay of
15
     proceedings for an additional 60 days.
16

17
     7.      Granting this motion will not prejudice any party, will conserve the Parties’
18
     resources, and will promote the interest of judicial economy.
19

20           For the foregoing reasons, the Parties respectfully request that the Court
21   continue the stay of proceedings in this case for an additional 60 days. Upon
22
     expiration of the stay, and no later than June 18, 2021, the Parties will file a joint
23
     status report proposing further proceedings.
24

25   DATED: April 16, 2021.
26
                                                       JEAN E. WILLIAMS,
27

     Stipulated Motion to Continue Stay, 4:19-cv-06013-JST                            3
           Case 4:19-cv-06013-JST Document 140 Filed 04/16/21 Page 4 of 7




                                                       Acting Assistant Attorney General
 1
                                                       SETH M. BARSKY, Chief
 2                                                     MEREDITH FLAX, Assistant Chief

 3                                                     /s/ Coby Howell.
                                                       COBY HOWELL, Senior Trial Attorney
 4
                                                       U.S. Department of Justice
 5                                                     Environment & Natural Resources Division
                                                       Wildlife & Marine Resources Section
 6                                                     MICHAEL R. EITEL, Senior Trial Attorney
                                                       U.S. Department of Justice
 7
                                                       Environment & Natural Resources Division
 8                                                     Wildlife & Marine Resources Section
                                                       1000 S.W. Third Avenue
 9                                                     Portland, OR 97204
                                                       Phone: (503) 727-1023
10
                                                       Fax: (503) 727-1117
11                                                     Email: coby.howell@usdoj.gov

12                                                     Attorneys for Federal Defendants
13
                                                       By permission: /s/ Kristen Boyles
14                                                     KRISTEN L. BOYLES (CSBA # 158450)
                                                       PAULO PALUGOD (NYBA # 5047964)
15                                                     [Admitted Pro Hac Vice]
                                                       Earthjustice
16
                                                       705 Second Avenue, Suite 203
17                                                     Seattle, WA 98104
                                                       Ph: (206) 343-7340 | Fax: (206) 343-1526
18                                                     kboyles@earthjustice.org
                                                       ppalugod@earthjustice.org
19

20                                                     ANDREA A. TREECE (CSBA # 237639)
                                                       Earthjustice
21                                                     50 California Street, Suite 500
                                                       San Francisco, CA 94111
22
                                                       Ph: (415) 217-2089 | Fax: (415) 217-2040
23                                                     atreece@earthjustice.org

24                                             MATTHEW RODRIQUEZ
                                               Acting Attorney General of California
25
                                               DAVID A. ZONANA
26                                             Supervising Deputy Attorney General
                                               DAVID G. ALDERSON, State Bar No. 231597
27

     Stipulated Motion to Continue Stay, 4:19-cv-06013-JST                                  4
           Case 4:19-cv-06013-JST Document 140 Filed 04/16/21 Page 5 of 7




                                               Supervising Deputy Attorney General
 1

 2                                             /s/: By Permission
                                               GEORGE TORGUN, State Bar No. 222085
 3                                             TARA MUELLER, State Bar No. 161536
                                               ERIN GANAHL, State Bar No. 248472
 4
                                               Deputy Attorneys General
 5                                             1515 Clay Street, 20th Floor
                                               P.O. Box 70550
 6                                             Oakland, CA 94612-0550
                                               Telephone: (510) 879-1002
 7
                                               Fax: (510) 622-2270
 8                                             E-mail: George.Torgun@doj.ca.gov

 9
                                                /s/ by Permission
10
                                               CLEMENT ROBERTS (CSBA # 209203)
11                                             DANIEL S. GUERRA (CSBA # 267559)
                                               ORRICK, HERRINGTON & SUTCLIFFE LLP
12                                             405 Howard Street
                                               San Francisco, CA 94105
13
                                               Telephone: (415) 773-5700
14                                             Facsimile:    (415) 773-5759
                                               croberts@orrick.com
15                                             dguerra@orrick.com
16
                                               EMMANUEL FUA (CSBA # 284563)
17                                             ORRICK, HERRINGTON & SUTLIFFE LLP
                                               51 West 52nd Street
18                                             New York, NY 10019
                                               Telephone:    (212) 506-5000
19
                                               Facsimile:    (212) 506-5151
20                                             efua@orrick.com

21                                             Attorneys for Plaintiffs
22

23
     * In compliance with Civil Local Rule 5-1(i), the filer of this document attests that
24   all signatories listed have concurred in the filing of this document.
25

26                                           [PROPOSED] ORDER

27

     Stipulated Motion to Continue Stay, 4:19-cv-06013-JST                           5
           Case 4:19-cv-06013-JST Document 140 Filed 04/16/21 Page 6 of 7




     PURSUANT TO STIPULATION, IT IS SO ORDERED:
 1

 2

 3   Dated____________________________:
 4

 5
                                               ____________________________________________
 6
                                               The Honorable Jon S. Tigar
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23                                      CERTIFICATE OF SERVICE

24   I hereby certify that I electronically filed the foregoing with the Clerk of the Court
     using the CM/ECF system, which will send notification of such to the attorneys of
25
     record.
26

27

     Stipulated Motion to Continue Stay, 4:19-cv-06013-JST                              6
           Case 4:19-cv-06013-JST Document 140 Filed 04/16/21 Page 7 of 7




 1

 2
                                                  /s/ Coby Howell
 3                                               COBY HOWELL, Senior Attorney

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     Stipulated Motion to Continue Stay, 4:19-cv-06013-JST                      7
